Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The examiner thanks the applicant for the amendments to the claims. The objection under this heading has been withdrawn.
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 1-18 and 21 are directed towards an apparatus and will be examined under such conditions.  The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. 
Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The examiner thanks the applicant for the amendments to the claims. The rejection under this heading has been withdrawn.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-10, 15, and 17 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by LUTHER (US-4502660-A), hereinafter referred to as LUTHER.
Regarding Claim 1, LUTHER teaches a mold slide ("Means are also provided for selectively causing movement of the mold side 18" Column 3 In 65-66, Figure(s)1-5) comprising:
a slide part having a slide body movable along a first direction (slide part having body 10 with walls 18, Figure(s)1-5; movable in first direction, Figure(s) 4 and 5 as moving in a vertical direction),
the slide body having an angle pin hole formed therein and defining an axis (angle pin hole formed in body for receiving angle pin 52, Figure(s)1), 
the angle pin hole having a pocket at one end thereof (pocket within body for receiving bushing 54, Figure(s)1);
an angle pin bushing seated in the pocket (bushing 54 within pocket formed in mold 10, Figure(s)1) and defining an angle pin bore that is parallel to the axis of the angle pin hole (angle pin bore within bushing 54 parallel to axis in angle pin hole in mold 10, Figure(s)1):
a mold part adjacent to the slide part (mold part 34, Figure(s)1-5) and movable relative to the slide part along a second direction different from the first direction (mold part moving in a horizontal second direction different from the first vertical direction, Figure(s)1-5); and
an angle pin carried on the mold part (pin 52, Figure(s)1; "the post 52 is rigidly secured to the retainer block 34", Column 4 Line(s)  47-48), 
a portion of the angle pin positioned in and movable in concert with the mold part relative to the angle pin bore in the angle pin bushing to move the slide pan along the first direction (right end of angle pin 52 positioned in and movable in concert with mold part 34 relative to pin bore within bushing 54 and slide part 10, Figure(s)1-5).
wherein the first direction and the second direction are each not parallel with the axis of the angle pin hole (see 52 in Figure(s) 5 where the posts are not parallel with the axis because 60 is moved out of place and is now no longer flush with 34).

Regarding Claim 2, LUTHER teaches the mold slide of Claim 1, 
and further teaches wherein the slide part and the mold part are part of an injection mold tool ("in an injection molding machine", Column  2 Line(s)  51-52).

Regarding Claim 3, LUTHER teaches the mold slide of Claim 1, 
and further teaches wherein the second direction is perpendicular to the first direction (second horizontal direction of mold part 34 perpendicular to vertical direction of slide body 10, Figure(s)1-5).

Regarding Claim 4, LUTHER teaches the mold slide of Claim 1,
 and further teaches wherein the angle pin (52, Figure(s) 1) is oriented parallel to the axis of the angle pin hole (angle pin 52 parallel to  axis of angle pin hole within body 10, Figure(s)1-5) and wherein the axis is oriented at an angle greater than 0 degrees and less than 90 degrees relative to the first and second directions (axis is at an angle between 0 degrees and 90 degrees relative to first and second direction, Figure(s)1). 

Regarding Claim 9, LUTHER teaches the mold slide of Claim 1, 
and further teaches wherein the pocket has a larger width than a remainder of the angle pin hole (Figure(s)  1 - see how the pocket has a larger width than the bottom of the angle pin hole, such that the bushing maybe received therein) 
and defines a shoulder at a terminus of the pocket adjacent the remainder of the angle pin hole (Figure(s) 1 see shoulder supporting the bottom end of the bushing), 
and wherein the angle pin bushing is borne against the shoulder within the pocket (see where the bushing 54 is borne against the pocket near the bottom end of the angle pin hole, Figure(s) 1) 

Regarding Claim 10, LUTHER teaches the mold slide of Claim 9, 
and further teaches wherein the angle pin bushing has a top face that is flush and parallel with a top surface of the slide part surrounding the angle pin hole (Figure(s) 1 - see how the bushing 54 has a top face that is parallel and flush with the corresponding portions of the top surface of the slide part 10).

Regarding Claim 15, LUTHER teaches the mold slide of Claim 1, 
and further teaches wherein the angle pin bushing (54, Figure(s)1) has a flat surface region formed on an exterior surface at each of opposed sides of the angle pin bushing (opposite sides of bushing 54 having flat surface regions formed on an exterior surface, Figure(s)1).

Regarding Claim 17, LUTHER teaches the mold slide of Claim 1, 
and further teaches wherein the axis of the angle pin hole (axis through angle pin hole in body 10, Figure(s)1), 
the angle pin bore of the angle pin bushing (bare through bushing 54, Figure(s)1), and 
the angle pin (52, Figure(s) 1) are each oriented concentric with one another (see angle pin hole within body 10, bore through bushing 54 and axis of pin 52 being concentric with one another, Figure(s)1).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claim(s) 5-8 are rejected under 35 U.S.C. § 103 as being unpatentable over LUTHER in view of PACCHIANA (US-20040207108-A1), hereinafter referred to as PACCHIANA.
Regarding Claim 5, LUTHER teaches the angle pin hole (see the hole with the pocket within body for receiving bushing 54, Figure(s)1); however, LUTHER does not teach the following limitation(s):
	-	 wherein the angle pin hole is a circular cross-section shape.
In the same field of endeavor, PACCHIANA teaches a pin element for a slide mold with different hole and pin shapes (Paragraph(s) 0031, 0075, 0076, Figure(s) 6a-6f) as well as the following limitation(s): 	 
wherein the angle pin hole is a circular cross-section shape (Paragraph(s) 0031, 0075, 0076, Figure(s) 6d).
LUTHER and PACCHIANA are analogous in the field of slide molds with pins and pin holes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify LUTHER'(s) hole in bushing 54 with PACCHIANA'(s) circular pin hole in Figure(s) 6d, because the examiner considers that this limitation is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”.  

Regarding Claim 6, LUTHER teaches the angle pin bore (angle pin bore within bushing 54 parallel to axis in angle pin hole in mold 10, Figure(s)1) and the angle pin bushing (bushing 54, Figure(s) 1); however, LUTHER does not teach the following limitation(s):
	-	 wherein the angle pin bore of the angle pin bushing is a generally circular cross-section 
Shape.
In the same field of endeavor, PACCHIANA teaches a pin element for a slide mold with different hole and pin shapes (Paragraph(s) 0031, 0075, 0076, Figure(s) 6a-6f) as well as the following limitation(s): 	 
	-	 wherein the angle pin bore of the angle pin bushing is a generally circular cross-section 
shape (Figure(s) 6d-6f).
LUTHER and PACCHIANA are analogous in the field of slide molds with pins and pin holes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify LUTHER'(s) pin hole with PACCHIANA'(s) circular pin hole in Figure(s) 6d, because the examiner considers that this limitation is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”.  

Regarding Claim 7, LUTHER teaches the angle pin hole (see the hole with the pocket within body for receiving bushing 54, Figure(s)1); however, LUTHER does not teach the following limitation(s):

 wherein the angle pin hole is a slot having a non-round oval or (The examiner considers that the term “or” requires only one limitation must be met. Please see the Special Considerations under Claim Interpretation, above.) oblong cross-section shape.
In the same field of endeavor, PACCHIANA teaches a pin element for a slide mold with different hole and pin shapes (Paragraph(s) 0031, 0075, 0076, Figure(s) 6a-6f) as well as the following limitation(s): 	 
wherein the angle pin hole is a slot having a non-round oval (Figure(s) 6b) or (The examiner considers that the term “or” requires only one limitation must be met. Please see the Special Considerations under Claim Interpretation, above.) oblong cross-section shape (Figure(s) 6f).
LUTHER and PACCHIANA are analogous in the field of slide molds with pins and pin holes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify LUTHER'(s) hole in bushing 54 with PACCHIANA'(s) shape in Figure(s) 6b or substantially oval hole 21 in Figure(s) 6f, because the examiner considers that this limitation is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”.  
 
Regarding Claim 8, LUTHER teaches the angle pin bore (angle pin bore within bushing 54 parallel to axis in angle pin hole in mold 10, Figure(s)1) and the angle pin bushing (bushing 54, Figure(s) 1); however, LUTHER does not teach the following limitation(s):

wherein the angle pin bore of the angle pin bushing is a slot having a non-round oval or (The examiner considers that the term “or” requires only one limitation must be met. Please see the Special Considerations under Claim Interpretation, above.) oblong cross-section shape.
In the same field of endeavor, PACCHIANA teaches a pin element for a slide mold with different hole and pin shapes (Paragraph(s) 0031, 0075, 0076, Figure(s) 6a-6f) as well as the following limitation(s): 	  
wherein the angle pin bore of the angle pin bushing is a slot having a non-round oval (Figure(s) 6b) or (The examiner considers that the term “or” requires only one limitation must be met. Please see the Special Considerations under Claim Interpretation, above.) oblong cross-section shape (Figure(s) 6f).
LUTHER and PACCHIANA are analogous in the field of slide molds with pins and pin holes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify LUTHER'(s) bore of the angle pin bushing with PACCHIANA'(s) shape in Figure(s) 6b or substantially oval hole 21 in Figure(s) 6f, because the examiner considers that this limitation is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”.  

Claim(s) 11 are rejected under 35 U.S.C. § 103 as being unpatentable over  LUTHER , in view of TAYLOR (US-4052033-A), hereinafter referred to as TAYLOR.
Regarding Claim 11, LUTHER teaches the angle pin bushing (bare through bushing 54, Figure(s)1); however, LUTHER does not teach the following limitation(s):
	-	 wherein the angle pin bushing has a scalloped region on a portion of an exterior surface thereof,
	-	 the scalloped region defining a step on the exterior surface.
In the same field of endeavor, TAYLOR teaches an ejector pin for dies and die cast molds  with a member 38 with bore 66 (Figure(s) 1-2, and Column 4 Line(s) 20-50) as well as the following limitation(s): 	 
-	wherein the angle pin bushing has a scalloped region (shape of member 38 specifically the frusto-conical surfaces 78, Figure(s) 1-2) on a portion of an exterior surface thereof (Figure(s) 1-2),
	-	 the scalloped region defining a step on the exterior surface (Figure(s) 1-2).
LUTHER and TAYLOR are analogous in the field of ejector pins with bores and bushings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify LUTHER'(s) bushing 54 with TAYLORS'(s) member 38 shape with frusto-conical surfaces 78, because the fingers have frusto-conical end surfaces that diverge outwardly and maintain positioning as well as add to resilience (TAYLOR, Column 4 Line(s) 25-45). The examiner considers that this limitation is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”.  

Claim(s) 13-14, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over LUTHER in view of LORENZ (US-5880043-A), hereinafter referred to as LORENZ.
Regarding Claim 13, LUTHER teaches the angle pin bushing (bare through bushing 54, Figure(s)1); however, LUTHER does not teach the following limitation(s): 
 wherein the angle pin bushing is formed from a fabric and (Please replace the “/” with the term “and”.) resin composite material.
In the same field of endeavor, LORENZ teaches a  slide bearing bush with fiber reinforced material (Column 6 Line(s) 5-11) as well as the following limitation(s): 
 wherein the angle pin bushing is formed from a fabric (title) and resin composite material (abstract).
LUTHER and LORENZ are analogous in the field of bushings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify LUTHER'(s) bushing 54 material with LORENZ'(s) bushing 54 material being a fiber reinforced thermoset resin, because the fiber reinforced material has relatively low friction and high heat resistance (LORENZ, Column 2 Line(s) 1-10). 

Regarding Claim 14, LUTHER teaches the angle pin bushing (bare through bushing 54, Figure(s)1); however, LUTHER does not teach the following limitation(s): 
 wherein the angle pin bushing has an elongate slit formed along a length of the angle pin bushing and through the angle pin bushing from the exterior surface to the angle pin bore.
In the same field of endeavor, LORENZ teaches a slide bearing bush with fiber reinforced material (Column 6 Line(s) 5-11) and a gap (Column 7 Line(s) 15-25 and Figure(s) 1) as well as the following limitation(s): 
wherein the angle pin bushing has an elongate slit (gap 3, Column 7 Line(s) 15-25 and Figure(s) 1) formed along a length of the angle pin bushing and through the angle pin bushing from the exterior surface to the angle pin bore (gap 3, Column 7 Line(s) 15-25 and Figure(s) 1).
LUTHER and LORENZ are analogous in the field of bushings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify LUTHER'(s) bushing 54 with LORENZ'(s) gap 3, because the guide ring has good flexibility and high resilience. The gap allows the bushing to compress under a compressive force and spring back to its original shape. This allows it to be easy to install (LORENZ, Column 7 Line(s) 39-55). 

Regarding Claim 16, LUTHER teaches the angle pin bushing (bare through bushing 54, Figure(s)1); however, LUTHER does not teach the following limitation(s): 
 wherein the angle pin bushing has an elongate slit formed along a length of the angle pin bushing and through the angle pin bushing from the exterior surface to the angle pin bore.
In the same field of endeavor, LORENZ teaches a  slide bearing bush with fiber reinforced material (Column 6 Line(s) 5-11), a gap (Column 7 Line(s) 15-25 and Figure(s) 1), a lubricating groove (Figure(s) 2 and Column 6 Line(s) 19-30) as well as the following limitation(s): 
-	wherein the angle pin bushing has a lead-in relief section at one end thereof (lubricating groove 6, Figure(s) 2 and Column 6 Line(s) 19-30),
	-	 the lead in relief section including a chamfer at a bottom surface of the slide body (lubricating groove 6, Figure(s) 2 and Column 6 Line(s) 19-30).
LUTHER and LORENZ are analogous in the field of bushings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify LUTHER'(s) bushing 54 with LORENZ'(s) lubricating groove 6, the lubricating groove 6 can reduce machine stoppage times to a minimum and saves energy and costs to reduce the noise level due to the bearing (LORENZ, Column 8 Line(s) 19-30). 

Claim(s) 12 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over LUTHER in view of HEISSLER (US-20100209547-A1), hereinafter referred to as HEISSLER.
Regarding Claim 12, LUTHER teaches the importance of securing the sides of the bushing and the pin (Column 4 Line(s) 30-50 and Figure(s) 1); however, LUTHER does not teach the following limitation(s): 	
	-	 wherein a clip recess is formed adjacent the pocket and has a depth corresponding to the position of a step, and 
	-	wherein a retention clip is received and retained within the clip recess and abuts against the step to retain the angle pin bushing within the pocket of the angle pin hole.
 In the same field of endeavor, HEISSLER teaches a valve pin with bushing configured to accommodate a clip in a recess in a pocket for the purpose of securing the sides of the bushing and the pin (Figure(s) 17) as well as the following limitation(s): 	 
	-	 wherein a clip recess (above the bore 1726) is formed adjacent the pocket and has a depth corresponding to the position of the step (Figure(s) 17 and Paragraph(s) 0091-0092), and 
	-	wherein a retention clip (1722) is received and retained within the clip recess and abuts against the step (bore 1726) to retain the angle pin bushing within the pocket of the angle pin hole (Figure(s) 17 and Paragraph(s) 0091-0092).
LUTHER and HEISSLER are analogous in the field of valve pin bushings with locking mechanisms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify LUTHER'(s) locking means with HEISSLER'(s) valve pin bushing with a clip, because the clip supports the valve pin and allows it to be easily connected for actuation (HEISSLER, Paragraph(s) 0091-0092). 

 
Regarding Claim 18, LUTHER teaches the importance of securing the sides of the bushing and the pin (Column 4 Line(s) 30-50 and Figure(s) 1); however, LUTHER does not teach the following limitation(s): 		
-	wherein a retention clip is received in a clip recess adjacent the pocket and abuts against a step on the angle pin bushing,
	-	 wherein a fastener hole through the retention clip and a fastener bore in the slide body receive a fastener that retains the angle pin bushing within the pocket, and 
	-	wherein the fastener hole and fastener bore also each having an axis that is at least parallel with the axis of the angle pin hole.
In the same field of endeavor, HEISSLER teaches a valve pin with bushing configured to accommodate a clip in a recess in a pocket for the purpose of securing the sides of the bushing and the pin (Figure(s) 17) as well as the following limitation(s): 	
-	wherein a retention clip (Figure(s) 17 and Paragraph(s) 0091-0092) is received in a clip recess (above the bore 1726, Figure(s) 17 and Paragraph(s) 0091-0092) adjacent the pocket and abuts against a step on the angle pin bushing (Figure(s) 17 and Paragraph(s) 0091-0092),
	-	 wherein a fastener hole  (Figure(s) 17 and Paragraph(s) 0091-0092) through the retention clip and a fastener bore (bore 1726, Figure(s) 17 and Paragraph(s) 0091-0092) in the slide body receive a fastener that retains the angle pin bushing within the pocket (Figure(s) 17 and Paragraph(s) 0091-0092), and 
	-	wherein the fastener hole and fastener bore also each having an axis that is at least parallel with the axis of the angle pin hole (Figure(s) 17 and Paragraph(s) 0091-0092).
LUTHER and HEISSLER are analogous in the field of valve pin bushings with locking mechanisms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify LUTHER'(s) locking means with HEISSLER'(s) valve pin bushing with a clip, because the clip supports the valve pin and allows it to be easily connected for actuation (HEISSLER, Paragraph(s) 0091-0092). 

Claim(s) 21 are rejected under 35 U.S.C. § 103 as being unpatentable over LUTHER in view of PIEHL (US-4483268), hereinafter referred to as PIEHL.

Regarding Claim 21, LUTHER does not disclose the material of the angle pin bushing being formed from a bronze material.

In the same field of endeavor, PIEHL teaches the aluminum bronze alloy.

Regarding Claim 21, PIEHL teaches the mold slide of claim 1, wherein the angle pin bushing is formed from a bronze material or an aluminum bronze material (aluminum bronze, Column 5 Line(s) 30-55).

LUTHER and PHOSIA are analogous in the field of injection molding. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify LUTHER'(s) angle pin and bushing with PIEHL'(s) aluminum bronze material, because there is a considerable amount of heat expected to be generated here as the mold slides. PIEHL teaches that a similarly well-worn feature such as a bevel gear needs to be thermally insulated (PIEHL, Column 5 Line(s) 30-55). Aluminum bronze alloys are known to have this quality. The examiner considers that this modification is obvious as the selection of a known material based on its suitability for its intended use was held to be obvious. One of ordinary skill in the art could pursue this solution with reasonable expectation of success. Please see MPEP 2144.07  titled “Art Recognized Suitability for an Intended Purpose”.  


Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive.
Applicant’s Remark:
LUTHER does not teach “the first direction and the second direction are each not parallel with the axis of the angle pin hole”.
 Examiner’s Response:
Please see the rejection, above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., lateral loading on the angle pin and bushing as well as coring element 84 ( a pin structure perpendicular to the angle pin bushing) which appears to be the structure that performs the recited function) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 




Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MAI (US-20090020915-A1) teaches a clip for the bushing and bore hole (Figure(s) 5-6 and Paragraph(s) 0043).
NAVARRA (US-20020025359-A1) teaches a clip for the bushing and bore hole (Figure(s) 1 and Paragraph(s) 0006).
WILLIAMS (US-4768747-A) teaches a clip for the bushing and bore hole (Figure(s) 3-5).
CERNIGLIA (US-20090263528-A1) teaches the scallop (Figure(s) 1-3).
GERMAIN (US-10744672-B2) teaches the scallop (Figure(s) 1-3).
VADENBURG (US-5234329-A) teaches the single flat side semi-oval shape (Figure(s) 1-3).
PUNIELLO (US-6877974-B2) teaches the two flat side semi-oval shape (Figure(s) 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743